Citation Nr: 0834720	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-11 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The veteran claims that he developed PTSD as a result of 
various stressors he experienced while serving in Vietnam.  
Unfortunately, his claim must be further developed before the 
Board can fairly adjudicate it.

Service connection for PTSD requires:  [1] a current 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor); [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred; and [3] 
medical evidence of a causal relationship between 
current symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).

The record shows the veteran has been diagnosed with PTSD 
based on stressors he claims occurred while stationed in 
Vietnam.  But since there is no competent evidence that he 
ever engaged in combat with an enemy force, see VAOPGCPREC 
12-99 (October 18, 1999), there must be service records or 
other corroborative evidence that substantiates or verifies 
his statements as to the occurrence of the claimed stressors.  
See 38 C.F.R. 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d);West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

It is unclear whether the diagnosis of PTSD was based on a 
verified stressor.  The veteran was stationed in Vietnam from 
January to December 1968, where he served as a truck driver.  
He claims that he came under enemy attack on numerous 
occasions while transporting supplies to troops.  During his 
March 2004 VA compensation examination, he indicated one such 
incident occurred in either September or October 1968 while 
driving from Quin Yon to Bon San.  In an earlier statement, 
he also added that a "Spec. 4 - Hastings" had been wounded 
during this incident.  He said this soldier also belonged to 
the 523rd Transportation Company. 

The veteran's account of this event, by itself, is 
insufficient to establish its occurrence.  38 C.F.R. § 
3.304(f)(1).  Where records available to the rating board 
do not provide objective or supportive evidence of the 
alleged in-service traumatic stressor, it is necessary to 
develop this evidence.  This development includes providing 
the stressor information to the United States Army and Joint 
Services Records Research Center (JSRRC) in an attempt to 
verify the claimed stressor.  

Therefore, the AMC should attempt to independently verify the 
occurrence of this claimed stressor through JSRRC and any 
other appropriate agency. 38 U.S.C.A. § 5103A(b)(3).  In 
doing so, the AMC is reminded that requiring corroboration of 
every detail, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The records need only imply the 
veteran's participation (e.g., to not controvert his 
assertion that he was present when the events the records 
establish that his unit experienced occurred).  Pentecost v. 
Principi, 16 Vet. App. 124, 128-129 (2002).

In the event that any claimed stressor can be verified, the 
remaining question of whether the veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD is a medical question that must answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, if an alleged stressor is verified, the 
veteran should be afforded a VA psychiatric examination to 
determine whether he has PTSD, and if so, whether it is 
related to a verified stressor in service.  See 38 U.S.C.A. 
§ 5103A(d)(1)(2).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Provide the veteran another 
opportunity to submit a comprehensive 
statement containing as much detail 
as possible regarding his alleged in-
service stressors.  He should be asked to 
provide specific details, such as the 
dates, locations, detailed descriptions 
of events, and identifying information 
concerning all stressors, as well as any 
other witnesses, including their names, 
ranks, units of assignments, or any other 
identifying details.  He is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
event and that he must be as specific as 
possible.

2.  Undertake necessary action to attempt 
to verify the occurrence of the veteran's 
alleged in-service stressor(s), including 
the incident in which his convoy came 
under enemy attack in September or 
October 1968.  Forward to the JSRRC all 
supporting evidence (to include any 
probative evidence submitted by the 
veteran).  If JSRRC's research of 
available records for corroborating 
evidence leads to negative results, 
notify the veteran and his 
representative, and afford them the 
opportunity to respond.  Also follow up 
on any additional action suggested by 
JSRRC.



3.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, prepare a report detailing the 
occurrence of any specific in-service 
stressors deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If the 
occurrence of no claimed in-service 
stressor(s) is/are verified, then so 
state in its report.

4.  If, and only if, a stressor has been 
confirmed, the veteran should be afforded 
a VA psychiatric examination.  The claims 
file, a copy of this remand, and a list 
of the in-service stressor(s) found to be 
corroborated by the evidence, must be 
provided to the examiner for review.  The 
examiner must determine whether the 
veteran has PTSD and, if so, whether any 
in-service stressor(s) found to be 
established by the record is the cause.  
The examiner should be instructed that 
only the verified events may be 
considered as valid stressors.  The 
examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.  A complete rationale should 
be given for all opinions and conclusions 
expressed.



5.  Then readjudicate the veteran's claim 
for service connection for PTSD in light 
of the additional evidence.  If the claim 
is not granted to his satisfaction, send 
him and his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before 
returning the record to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




